Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2014 has been entered.
 
Response to applicants RCE

	Examiner agrees with applicant that the specific concentrations of secondary ingredients (buffers, surfactants, etc) are distinct from the teachings in the prior rejections.  After examining this application, examiner found additional art.   Examiner has included information on the governmental study NCT00478647 which involves the administration of GA-GCB aka velaglucerase.  Information about the study was initially posted on May 23, 2007 and continued to be posted until May 26, 2021.  The drug was initially called GA-GCB, then became velaglucerase, and then VPRIV.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for 
a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




(s) 36-38,61,67 are rejected under pre-AIA  35 U.S.C. 102(a/b) as being anticipated by NCT00478647 in light of VPRIV brochure and NDC 54092-0701-04

Velaglucerase alfa was made available to the public years before applicant’s earliest priority date.  Clinical Trials.gov started publishing information about it on their website starting on May 23, 2007 for use as a treatment for Gaucher disease.  The enzyme therapy was initially called GA-GCB, then velaglucerase alfa, and finally VPRIV.  The Clinical trial document illustrates that claimed composition was already in use at the time of applicants’ earliest priority date since people were enrolled in a study to receive the agent and hospitals across the country were actively participating.  The NDC Code 54092-701-04 document states that this product was first on the market February 26, 2010.  In order for this product to be given market entry, it would have already had to have clearance by the FDA which means that test subjects and hospital staff would have had to have been aware of the velaglucerase composition and its active and inactive components beforehand.
The Clinical Trial NCT00478647 document serves also as a prior art document under 102(b).  The clinical trials document list the active ingredient present (velaglucerase); however, inactive ingredients are not included.  The VPRIV and NDC 54092-0701-04 documents are being brought in to show inherency.  

A VPRIV brochure shows that its solution actually contains the claimed inactive components 


    PNG
    media_image1.png
    324
    1185
    media_image1.png
    Greyscale

The VPRIV brochure mentions that the component is lyophilized into a powder form that can be reconstituted.  In the “Reconstitution of the VPRIV Lyophilized Powder,” the section mentions that 400 units solution featured above is dissolved into 4 mls of water.  Therefore, the amount of citric acid monohydrate would be approximately 1.26 mg/ml; the amount of polysorbate 20 would be approximately .11 mg/ml; the amount of sodium citrate dehydrate 12.94 mg/ml, and the amount of sucrose would have been roughly 50 mg/ml.  The 400 units of the velaglucerase is roughly 2.5 mg/ml.  The VPRIV refers to the NDC 54092-0701-04 number which particularly refers to the composition.  The NDC 54092-0791-04 states that the velaglucerase concentration is 2.5 mg/ml.  


	The VPRIV brochure describes the velaglucerase as being in a lyophilized powder form that can be reconstituted in water.  It appears to be the same powder as that claimed.  Therefore, it would be expected to have the same type of moisture content as claimed.  The VPRIV also states that the composition can be reconstituted in sterile water.

The reference anticipates the claim limitations

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657